Title: To Thomas Jefferson from Henry Dearborn, 4 September 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir, 
                     Bath 4th. Septr. 1808
                  
                  By the last Mail I was honored with your letter of the 20th. ulto. with the communication from Govr. Lewis—by the same mail there is a letter published in one of the Newspapers dated St. Louis 12th. of July, stating the arrival of the Sacs. Foxes Iawau &c with the [mur]derers demanded by Govr. Lewis, which indicates a much more favorable termination of the dispute with those Indians than I had contemplated. I hope however that the Govr. will in future be more cautious in commiting himself or the Government without more urgent necessaty than that of trifling quarels beteween two or three individual white hunters & Indians.—I hope the Govrs. movements up the Missouri will be so cautious as not to involve our Troops in any active opperations against the Osages; I presume there is no authority for directing the Enlistment and organisation of such Companies of Spies as the Govr. proposes, and as we have three or four Companies of regular Troops about St. Louis, and the Militia organised under so good an Officer as Genl. Clark, I should doubt the necessaty of calling any body of the Inhabitants into actual service at present, especially after the probable adjustment of the disputes with the uper Mississippi Indians. I cannot concieve of there being any thing to fear from those distant Indians that the Spaniards are said to be tampering with, except what may relate to traders far up the Missouri.—I think the outlines of the Govr.s proposed sistem relative to Indians traders, with your remarks thereon, may be digested into a usefull arrangement.—Whether the positions proposed by the Govr. for our trading houses on the Mississippi & Missouri shall be prefered to those that had been proposed, or not, will deserve attention, I am inclined to believe his opinnion correct as to the site on the Missouri, but have doubts as to that on the Mississippi. he is unacquainted with the proposed establishment by Aster & Co. on the uper Mississippi, or he would not propose the establishment at the mouth of the Ouisconsin, or at the Dogmeadow.—Whatever measures are to be pursued against the Osages, this season, will I presume be compleeted before any directions relative thereto could now reach the Govr., and of course it may be advisable for me to pospone any answer to him until we meet at Washington.—by the latest accounts from New Hampshire & Rhode Island it is to be feared that the elections in those States have terminated unfavourably.—
                  I shall set out from here to morrow for Portland, where I shall remain seven or eight days with my Sons, and then pursue my Journey towards Washington. I shall examin the state of the fortifications, generally on my route, as well as the state of the Armoury & Arsenal at Springfield.—I intend being in Washington within the first week of Octobr. 
                  with the highest respect & esteem I am Sir Your Obedt Sevt
                  
                     H Dearborn 
                     
                  
               